DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 03/04/2021 has been entered. Claims 8, 11-14, 21-23, and 25-27 remain pending in the application. Claims 9, 10, and 24 are canceled. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/16/2020. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection and the double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US Patent No. US 9,011,336) in the view of Slayton et al. (US Patent US 10,183,182, hereinafter, Slayton2). 

Regarding claim 8, Slayton teaches A method of treating cancer, the method comprising the steps of: a) placing an ultrasound probe proximate a designated treatment volume of a patient (see column 9, lines 25-36), the designated treatment volume being a macroscopic volume and including at least a portion of an organ (Figure 1, element 12, see col 3, lines 54-63);  b) ablating a first portion of the designated treatment volume with the ultrasound probe using a first set of parameters designed to achieve ablation of the first portion (Figure 1, from col 5, line 62 to col 6, line 6), the first portion having a width and a depth, the first portion not encompassing or contacting the organ (Figure 1, from col 5, line 62 to col 6, line 6, ex: the first portion can be a mole on the skin and it is not in contact with element 14, glands) delivering a nonablative dose of energy to a second portion of the designated treatment volume with the ultrasound probe using a second set of parameters designed to achieve such a nonlethal dose (see col 5, line 46 to col 6, line 6), the second portion being distinct from the first portion (see col4, lines 43-51), the second portion surrounding the first portion (see col 6, lines 45-58), the second portion having a larger width than the first portion and extending laterally beyond the first portion (see col 4, lines 43-51), the second portion encompassing or contacting the organ (Figure 1, see col 6, lines 22-36); and d) injecting stem cells into the patient (i) after step b) and before step c), or (ii) after both step b) and step c), wherein the application of the nonablative dose of energy to the second portion provokes stem cell homing at the second portion, 
However, Slayton fails to explicitly teach d) injecting stem cells into the patient (i) after step b) and before step c), or (ii) after both step b) and step c), wherein the application of the nonablative dose of energy to the second portion provokes stem cell homing at the second portion, and wherein the provocation of stem cell homing encourages tissue regrowth to close one or more tissue defects.
Slayton2, in the same field of endeavor in the subject of methods and systems for ultrasound treatment, teaches d) injecting stem cells into the patient (i) after step b) and before step c), or (ii) after both step b) and step c) (see col 6, lines 56-65 and col 8, lines 1-5), wherein the application of the nonablative dose of energy to the second portion provokes stem cell homing at the second portion (see col 6, line 6 to col 7, line 17), and wherein the provocation of stem cell homing encourages tissue regrowth to close one or more tissue defects (see col 7, lines 0-50).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of Slayton2 to provide a step of injecting stem cells into the patient (i) after step b) and before step c), or (ii) after both step b) and step c), wherein the application of the nonablative dose of energy to the second portion provokes stem cell homing at the second portion, and wherein the provocation of stem cell homing encourages tissue regrowth to close one or more tissue defects. This modification will result in a more effective treatment. The stem cells will help to repair and replace damaged cells. 

Regarding claim 11, Slayton teaches The method of claim 8, wherein the probe is in a first position when the ablative energy is directed to the first portion, and wherein the probe is in the same first position during the application of the nonablative dose of energy to the second portion (see col 9, line 48 to col 20, line 2; eg: the probe is fixed to the patients by a coupling agent, which means that the probe will not change its position).

Regarding claim 14, Slayton teaches The method of claim 8, further comprising: defining the first portion of the designated treatment volume prior to ablating the first portion; and defining the second portion of the designated treatment volume prior to ablating the first potion (see col 8, lines 33-44; ex: the ultrasound energies are applied to a predetermined depth, thus the first and second portions are determined before applying the ablative and non-ablative doses).

Regarding claim 27, Slayton teaches The method of claim 8, however, Slayton fails to explicitly teach wherein the stem cells are exogenous stem cells.
Slayton2, in the same field of endeavor in the subject of methods and systems for ultrasound treatment, teaches the stem cells are exogenous stem cells (see col 6, lines 56-65, col 8, lines 1-5, and col 11, lines 16-33)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of . 

Claims 12-13, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US Patent No. US 9,011,336) in the view of Slayton et al. (US Patent US 10,183,182, hereinafter, Slayton2) in further view of Sanghvi et al. (US Pub No. US2010/0092424). 

Regarding claim 12, Slayton teaches The method of claim 8, wherein the probe includes one or more ultrasound transducers configured to image and treat the designated treatment volume (see col 9, line 55 to col 10, line 2), the one or more ultrasound transducers including at least one first crystal optimized for pulsed focused ultrasound (pFUS) and at least one second crystal optimized for ablative focused ultrasound (aFUS) (see col 12, lines 27-67, col 11, lines 35-41, col 13, lines 28-35 ; e.g.: the transducers contain piezoelectrically active material (crystal), in figure 7, the transducers are disposed on the sides, the transducers will emit focused ultrasound energy with high frequency (which is the ablative energy aFUS), and emit focused ultrasound energy in a pulsed manner (pFUS)), least one first crystal being located on a first side of the transducer and the at least one second crystal being located on an opposing second side of the transducer (see figures 7A-D; ex: the transducers 50 are disposed on opposing sides).

Regarding claim 13, Slayton teaches The method of claim 12, wherein the one or more ultrasound transducers are each single array transducers formed of a two parts, the two parts 

Regarding claim 21, Slayton teaches The method of claim 8, however, Slayton fails to explicitly teach wherein the ultrasound probe is a high intensity focused ultrasound (HIFU) probe, and wherein the step of ablating the first portion of the designated treatment volume includes delivering HIFU via the HIFU probe at a frequency of at least 1 MHz for at least 3 seconds to raise a temperature of the first portion of the designated treatment volume to above 65 °C. Instead, Slayton teaches a probe that delivers ultrasound energy to a designated treatment volume. 
Sanghvi, in the same field of endeavor in the subject of methods of diagnosis and treatment using ultrasound, teaches ultrasound probe is a high intensity focused ultrasound (HIFU) probe (figure 1, see paragraph 0039), and wherein the step of ablating the first portion of the designated treatment volume includes delivering HIFU via the HIFU probe at a frequency of at least 1 MHz for at least 3 seconds to raise a temperature of the first portion of the designated treatment volume to above 65 °C (see paragraph 0040).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of 

Regarding claim 22, Slayton teaches The method of claim 21, however, Slayton fails to teach wherein step c includes use of a frequency between 100 KHz - 1 MHz delivered in bursts between 1-10 milliseconds at a time.  
Sanghvi, in the same field of endeavor in the subject of methods of diagnosis and treatment using ultrasound, teaches wherein step c includes use of a frequency between 100 KHz - 1 MHz delivered in bursts between 1-10 milliseconds at a time (see paragraph 0041).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of Sanghvi to provide a non-ablative dose that includes use of a frequency between 100 KHz - 1 MHz delivered in bursts between 1-10 milliseconds at a time. This modification will result in a safe and non-invasive treatment. Doing so will help administer the acoustic energy in a manner that causes a portion of the ROI to be disrupted while mandating cell viability and avoiding cavitation.



Regarding claim 25, Slayton teaches The method of claim 23, wherein prior to placing the probe proximate the designated treatment volume, the method comprises imaging the designated treatment volume using at least one of ultrasound, magnetic resonance imaging, computed tomography and positron emission tomography (see col 12, lines 22-26).
However, Slayton fails to explicitly teach a HIFU probe.
Sanghvi, in the same field of endeavor in the subject of methods of diagnosis and treatment using ultrasound, teaches a HIFU probe (Figure 1, see paragraph 0039).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of Sanghvi to provide a HIFU probe. This modification will result in a safe and non-invasive treatment. Wherein the HIFU causes the release of cellular material that provokes an immune response to treat the unagitated tumors.

Regarding claim 26, Slayton teaches The method of claim 25, however, Slayton fails to explicitly teach wherein step d) occurs before step c. instead, Slayton covered a non-ablative dose.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Slayton to incorporate the teachings of Slayton2 to provide a step of injecting stem cells into the patient before applying non-ablative dose. This modification will result in a more effective treatment. The stem cells will help to repair and replace damaged cells as they migrate from where they are to the targeted tissue with the help of the non-ablative dose (see Slayton2, col 6, line 56 to col 7, line 17). 

Response to Arguments

Applicant’s arguments, see page 5, filed 03/04/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objection of claim 21 has been withdrawn. 
Applicant’s arguments, see page 5, filed 03/04/2021, with respect to the double patent rejection have been fully considered and are persuasive.  The double patent rejection of claims 8, 10-14, and 24 has been withdrawn. 
Applicant’s arguments, see page 5, filed 03/04/2021, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 8, 10, 11, 22, and 23 has been withdrawn. 
Applicant’s arguments with respect to 35 U.S.C. 103 rejection of claims 8-14 and 21-26 have been considered but are moot because the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793